DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 01/21/2021 and 02/09/2021 has been fully considered and is attached hereto.
Response to Amendment
Applicant’s amendment to the specification and drawings has overcome specification and drawing objection previously set forth in non-final office action dated 01/01/2021. Therefore, the objection has been withdrawn.
Applicant’s amendment to claims 1, 6, 14-15 has overcome claim objection previously set forth in non-final office action dated 01/01/2021. Therefore, the objection has been withdrawn.
The applicant originally submitted claims 1-20 in the application. In the present response, the applicant amended claims 1, 6 and 14-15. Accordingly, claims 1-20 are currently pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   

Claims 1-3, 9-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-3, 10-12 and 16 of patent application (16,522,519) to Lau et al in view of (US 2013/0295792) to Naito et al. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, claim 1 of the ‘519 reference recites (recitation of the ‘519 in parentheses) a device for reading from and/or writing to a removable storage card, comprising (verbatim): a housing including a wall defining a housing opening sized to receive the removable storage card (verbatim); a thermal management system attached to at least a part of the wall of the housing (verbatim); and 
a biasing mechanism comprising one or more members configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening (a biasing mechanism interoperable with the housing and configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening).
While ‘519 recites “a biasing mechanism”, however ‘519 fails to recite “a biasing mechanism comprising one or members”.
However, this limitations are taught by ‘792 in Figs 1-9 wherein a biasing mechanism (66) comprising one or more members (66/66).

Regarding Claim 2, claim 2 of ‘328, wherein the biasing mechanism is movable between a first position and a second position (verbatim).
Regarding Claim 3, claim 3 of ‘328, wherein the biasing mechanism is configured to move from the first position to the second position in response to the insertion of the removable storage card into the housing opening (verbatim), and wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the card surface to the thermal management system, (wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the thermal management system to the removable storage card). 
Regarding Claim 9, claim 3 of ‘328, wherein the thermal management system includes at least one of a thermal interface material, a thermal spreader, or a heat sink (verbatim).
Regarding Claim 10, claim 11 of ‘328, wherein the heat sink comprises a heat pipe or a vapor chamber (verbatim).
	Regarding Claim 11, claim 12 of 328, wherein the housing includes a connector shell and a connector frame, wherein the connector frame includes one or more signal or input/output (I/O) pins configured to align with one or more corresponding signal or I/O pins of the removable storage card (verbatim).
Regarding Claim 12, claim 16 of ‘328, wherein the thermal management system includes a fan configured to move air across the thermal management system (verbatim).
Regarding Claim 16, claim 3 of ‘328, wherein the biasing mechanism is movable between a first position and a second position (wherein the biasing mechanism is configured to move from the first position to the second position), wherein the biasing mechanism is configured to move from the first position to the second position in verbatim), and wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the card surface to the thermal management system (wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the thermal management system to the removable storage card).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 19 of patent application (16,522,519) to Lau et al in view of (US 2013/0295792) to Naito et al and further in view of (US 2019/0273340) to D’Inca et al.
Regarding Claim 14, claim 19 of the ‘519 recites (recitation of the ‘519 in parentheses)
a removable storage card reading and/or writing device (verbatim),  a housing including a wall defining a housing opening sized to receive a removable storage card (verbatim); a thermal management system attached to at least a part of the wall of the housing (verbatim); and a biasing mechanism interoperable with the housing, the biasing mechanism comprising one or more members configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening (a biasing mechanism interoperable with the housing and configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening).
While ‘519 recites “a biasing mechanism”, however ‘519 fails to recite “a biasing mechanism comprising one or members”, however, this limitations are taught by ‘792 in Figs 1-9 wherein a biasing mechanism (66) comprising one or more members (66/66).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify ‘519 with ‘792 with a biasing mechanism with one or members to benefit from a card connector that can rapidly remove the heat generated by the card with a simple construction, a small size, easy manufacturing, low cost, and excellent reliability (Naito, ¶ 2, II. 1-5).


It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify ‘519 with ‘792 and further with ‘340 with a computer system comprising a housing to benefit from processing and sharing resources located on or provided by the network node (Sopko, US 6,003,068, Col. 2, II. 40-45).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of patent application (16,522,519) to Lau et al  in view of (US 2019/0273340) to D’Inca et al.
Regarding Claim 15, claim 17 of the ‘519, the removable storage card, a card frame including an insertion end and a non-insertion end (verbatim), wherein the card frame comprises a first material having a first thermal conductivity (verbatim); an end cap on the non-insertion end of the card frame (verbatim), wherein the end cap comprises a second material having a second thermal conductivity that is less than the first thermal conductivity (verbatim); a printed circuit board (PCB) mounted within the card frame (verbatim), wherein the PCB includes a circuit, one or more signal or input/output (I/O) pins adjacent to the insertion end of the card frame and electrically connected to the circuit (verbatim), and a data storage device electrically connected to the circuit (verbatim), wherein the data storage device is operable to generate heat; and a thermal interface material (TIM) positioned inside of the card frame and adjacent to the data storage device (verbatim), wherein the TIM is configured to conduct the heat from the data storage device to the card frame (verbatim).
	While ‘519 does not disclose a computer system, however this limitation is taught by ‘340, where ‘340 (In Fig 3) teaches or suggest a computer system (network computer, ¶ 19, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify ‘519 with ‘792 with a computer system to benefit from processing and sharing resources located on or provided by the network node (Sopko, US 6,003.068, Col. 2, II. 40-45).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7-8, 11 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Naito et al (US 2013/0295792).
Regarding Claim 1, Naito (In Figs 1-9) discloses a device (1) for reading from and/or writing to a removable storage card (101), comprising: 
a housing (11, ¶ 49, II. 1-4) including a wall (11a) defining a housing opening (opening into card housing space, ¶ 49, II. 1-4) sized to receive the removable storage card (101), (Fig 8); 
a thermal management system (62b, ¶ 63, II. 1-14) attached to at least a part of the wall of the housing (Fig 8); and 
a biasing mechanism (66, ¶ 43, II. 7-9) comprising one or more members (66/66) configured to bias a card surface (111d, ¶ 64, II. 1-10) of the removable storage card (101) into thermal communication with the thermal management system (62b) in response to insertion of the removable storage card into the housing opening (Fig 9, ¶ 0045).
Regarding Claim 2, Naito discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) is movable between a first position and a second position (¶ 44, II. 3-8).
Regarding Claim 3,  Naito discloses the limitations of claim 2, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) is configured to move from the first position to the second position in response to the insertion of the removable storage card (¶ 44, II. 3-8) into the housing opening (opening into card 
Regarding Claim 4, Naito discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) comprises an elastic member (66b, ¶ 43, II. 7-9) interoperable with the thermal management system (62b), (¶ 64, II. 1-10), wherein the elastic member (66b) changes from an expanded state to a compressed state in response to insertion of the removable storage card (101) into the housing opening (¶ 64, II. 1-10), wherein the elastic member (66b) in the compressed state is configured to apply a biasing force to the thermal management system (62b) to maintain the thermal communication with the card surface (111d), (¶ 64, II. 1-10).
Regarding Claim 7, Naito discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the device (1) further comprising: a shell (61) attached to at least a part of the wall (11a) of the housing (11), wherein the shell is in thermal communication with the thermal management system (62b), (Fig 8).
Regarding Claim 8, Naito discloses the limitations of claim 7, however Naito (In Figs 1-9) further discloses wherein the shell (61) is configured to reduce at least some electro-magnetic interference (EMI) leakage from the housing (11), (61 formed of metal plate would provide some electro-magnetic interference (EMI) leakage from housing 11), (Fig 8).
Regarding Claim 11, Naito discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the housing (11) includes a connector shell (11b) and a connector frame (11 d), wherein the connector frame (11 d) includes one or more signal or input/output (I/O) pins (51, ¶ 31, II. 6-8) configured to align with one or more corresponding signal or I/O pins (151) of the removable storage card (101) (¶ 32, II. 14-17), (Fig 8).
Regarding Claim 13, Naito discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the device (1) further comprising: a printed circuit board (PCB) (91) attached to the housing (11), (Fig 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5-6 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Naito in view of D’Inca et al (US 2019/0273340).
Regarding Claim 5, Naito discloses the limitations of claim 4, however Naito does not disclose wherein the thermal management system comprises a thermal interface member in contact with the elastic member, and configured to contact the card surface.
Instead D’Inca (In Fig 3) teaches wherein the thermal management system (202) comprises a thermal interface member (214) in contact with the elastic member (216), and configured to contact the card surface (214 contacts top surface 250 through 212).
Examiner Note: If applicant intends to claim “thermal interface material” to be indirect contact with the card surface, then applicant is encouraged to amend the claim accordingly, using the term “indirect contact” explicitly.
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with D’Inca with a thermal interface member in contact with the elastic member and configured to contact the card surface to benefit from transferring thermal energy from the top surface of the card to the heat sink (D’Inca, ¶ 30, II. 5-6, ¶ 36, II. 6-9).

Regarding Claim 6, Naito in view of D’Inca discloses the limitations of claim 5, however D’Inca (In Fig 3) further disclose wherein the wall (wall of 202 with opening for insertion of 250) of the housing (206) defines a longitudinal chamber (chamber within 206) that extends within the housing from a first end corresponding to the housing opening (opening into 206) to a second end opposite the housing opening (Fig 3), wherein the wall of the housing adjacent to the thermal management system (202) further includes an internal wall (top wall of 206 on both sides of 212/214/216) that defines a window (window within which 212/214/216 move up and down, ¶ 27, 1-16) that opens to the longitudinal chamber (Fig 3), and wherein the thermal interface member (214) positioned within the window and extend within the chamber (Fig 3).
Regarding Claim 9, Naito discloses the limitations of claim 1, however Naito does not discloses wherein the thermal management system includes at least one of a thermal interface material (TIM), a thermal spreader, or a heat sink.
Instead D’Inca (In Fig 3) teaches wherein the thermal management system (202) includes at least one of a thermal interface material (TIM), a thermal spreader, or a heat sink (heat sink, ¶ 40, II. 4-6).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with D’Inca with thermal management system being a heat sink to benefit from transferring thermal energy from the top surface of the card to the heat sink (D’Inca, ¶ 30, II. 5-6, ¶ 36, II. 6-9).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Naito in view of D’Inca and further in view of Huang (US 2017/0150645).
Regarding Claim 10, Naito in view of D’Inca discloses the limitations of claim 9, however Naito as modified does not disclose wherein the heat sink comprises a heat pipe or a vapor chamber.
Instead Huang (In Fig 1) teaches wherein the heat sink (61) comprises a heat pipe (6) or a vapor chamber (¶ 69, II. 20-28).
.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over D’Inca in view of Bucher (US 2020/0015385) Background of the Invention.
Regarding Claim 12, Naito discloses the limitations of claim 1, however Naito does not disclose wherein the thermal management system includes a fan configured to move air across the thermal management system.
Instead Bucher in [0004] teaches wherein the thermal management system (electrical connector assembly, ¶ 3, II. 1-5) includes a fan (fans, ¶ 4, II. 1-3) configured to move air across the thermal management system (¶ 4, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with Bucher Background of invention with a fan to move air across the thermal management assembly to benefit from dissipating heat from pluggable modules through the heat sink at top of the cage (Bucher, ¶ 4, II. 1-5).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over D’Inca et al (US 2019/0273340) in view of Naito.
Regarding Claim 14, D’Inca (In Fig 3) discloses a computer system (network computer, ¶ 19, II. 1-5), comprising: 
a computer device housing (housing of network computer); and 
a removable storage card (250, ¶ 32, II. 9-12) reading and/or writing device (200), including: 
a housing (206) including a wall (wall of 202 with opening for insertion of 250) defining a housing 
opening (opening into 206) sized to receive a removable storage card (250, ¶ 32, II. 9-12); 

However D’Inca does not disclose wherein biasing mechanism interoperable with the housing, the biasing mechanism comprising one or more members configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening.
Instead Naito (In Figs 1-9) teaches a biasing mechanism (66) interoperable with the housing (11), the biasing mechanism (66) comprising one or more members (66/66) configured to bias a card surface (111d, ¶ 64, II. 1-10) of the removable storage card (101) into thermal communication with the thermal management system (62b, ¶ 63, II. 1-14) in response to insertion of the removable storage card into the housing opening (¶ 64, II. 1-10), (Fig 8).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify D’Inca with Naito with a biasing mechanism interoperable with the housing and the biasing mechanism with one or members configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of removable storage card into the housing opening to benefit from a card connector that can rapidly remove the heat generated by the card with a simple construction, a small size, easy manufacturing, low cost, and excellent reliability (Naito, ¶ 2, II. 1-5).
Claims 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over D’Inca in view of Naito further in view of Wang et al (US 7,296,345) and further in view of Kawamura (US 6,424,532).
Regarding Claim 15, D’Inca in view of Naito discloses the limitations of claim 14, however where D’Inca further discloses wherein the computer system (network computer, ¶ 19, II. 1-5), further comprising: the removable storage card (250, ¶ 32, II. 9-12).
However D’Inca does not disclose a card frame including an insertion end and a non-insertion end, wherein the card frame comprises a first material having a first thermal conductivity; an end cap on the non-
Instead Wang (In Fig 1) teaches wherein a card frame (110/111/150) including an insertion end and a non-insertion end (Fig 1), wherein the card frame comprises a first material (metal, 150) having a first thermal conductivity; an end cap (110/11) on the non-insertion end of the card frame (Fig 1), wherein the end cap comprises a second material (thermoplastic, Col 5, II. 33-36) having a second thermal conductivity that is less than the first thermal conductivity (Fig 1); a printed circuit board (PCB) (120) mounted within the card frame (Fig 1), wherein the PCB includes a circuit (130), one or more signal or input/output (I/O) pins (153) adjacent to the insertion end of the card frame and electrically connected to the circuit (Fig 1), and a data storage device (140) electrically connected to the circuit (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify D’Inca with Naito and further with Wang with a card frame with insertion and non-insertion ends having a first material and an end cap on the non-insertion end with second thermal conductivity less than the first thermal conductivity and a printed circuit board with I/O pins and a data storage device connected to the circuit to benefit from providing a molded housing and a plug connector extending from a front of the molded housing resolving weak mechanical joint problems of conventional two piece-housing upon repeated insertion and removal of the memory module from the socket (Wang, Col. 1, II. 29-46, II. 65-67).
However D’Inca as modified does not disclose wherein the data storage device is operable to generate heat; and a thermal interface material (TIM) positioned inside of the card frame and adjacent to the data storage device, wherein the TIM is configured to conduct the heat from the data storage device to the card frame.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify D’Inca with Naito further with Wang and further with Kawamura with a data storage device generating heat and a thermal interface material positioned inside the card frame and adjacent to the data storage device to benefit from efficiently conducting heat generated in packaged memory IC to the cover heatsink through the thermal conductive rubber (Kawamura, Col. 6, II. 58-62).
Regarding Claim 16, D’Inca in view of Naito further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) is movable between a first position and a second position (¶ 44, II. 3-8), wherein the biasing mechanism (66) is configured to move from the first position to the second position in response to the insertion of the removable storage card (101) into the housing opening (opening into card housing space, ¶ 49, II. 1-4), and wherein the biasing mechanism (66) in the second position is configured to apply a biasing force in a direction of the card surface to the thermal management system (62b), (¶ 64, II. 1-10), (Fig 8).
Regarding Claim 17, D’Inca in view of Naito further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) comprises an elastic member (66b, ¶ 43, II. 7-9), interoperable with the thermal management system (62b), (¶ 64, II. 1-10), wherein the elastic member (66b) changes from an expanded state to a compressed state in response to insertion of the removable storage card (101) into the housing opening (Fig 8), wherein the elastic member (66b) in the compressed state is configured to apply a biasing force to the thermal management system (62b) to maintain the thermal communication with the card surface (111d), (¶ 64, II. 1-10), (Fig 8).
Regarding Claim 18, D’Inca in view of Naito further in view of Wang and further in view of Kawamura discloses the limitations of claim 17, however D’Inca (In Fig 3) further discloses wherein the thermal management 
Regarding Claim 19, D’Inca in view of Naito further in view of Wang and further in view of Kawamura discloses the limitations of claim 17, however D’Inca (In Fig 3) further discloses wherein the wall (wall of 202 with opening for insertion of 250) of the housing (206) defines a longitudinal chamber (chamber within 206 ) that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening (Fig 3), wherein the wall of the housing adjacent to the thermal management system (202) further includes an internal wall (top wall of 206 on both sides of 212/214/216) that defines a window (window within which 212/214/216 move up and down, ¶ 27, 1-16) that opens to the longitudinal chamber (Fig 1), and wherein the thermal interface member (214) and at least a portion of the elastic member (216) are positioned within the window and extend within the chamber (Fig 3).
Regarding Claim 20, D’Inca in view of Naito further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, however where D’Inca (In Fig 3) further discloses wherein the computer system (network computer, ¶ 19, II. 1-5) further comprising: a shell (bottom wall of 202 adjacent to 204) attached to at least a part of the wall of the housing (Fig 3), wherein the shell is in thermal communication with the thermal management system (202) (bottom wall of 202 is in thermal communication with top wall of 202), wherein the shell is configured to reduce at least some electro-magnetic interference (EMI) leakage from the housing (202 made of metal reduces EMI leakage from 206, ¶ 20, 11-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835       
/ZACHARY PAPE/Primary Examiner, Art Unit 2835